                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MARTHA H. KNIGHT,                                 )
                                                  )
         Plaintiff,                               )
                                                  )
          vs.                                     )           Case No. 4:18CV2089 RLW
                                                  )
G4S SECURE SOLUTIONS USA INC.,                    )
                                                  )
          Defendants.                             )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant's Motion to Strike Plaintiffs Jury Demand

(ECF No. 10) and Plaintiffs Motion to Deny Defendant's Motion to Strike Plaintiffs Jury

Demand (ECF No. 13). 1 This matter is fully briefed and ready for disposition.

                                              DISCUSSION

       Defendant G4S Secure Solutions (USA), Inc. ("G4S") claims Plaintiff Martha H, Knight

("Knight") executed an enforceable release ofright to trial by jury as part of her application for

employment. (ECF No. 11, ifif l ,2). The application includes the following language that

purports to waive the applicant's right to a jury demand:


       To assist in a prompt and effective resolution of any disputes or claims I might
       have against G4S or its employees, I AGREE TO WAIVE ANY RIGHT I MAY
       HAVE TO A JURY TRIAL AND AGREE THAT ANY LAWSUITS FILED BY
       ME OR ON MY BEHALF WILL BE HEARD AND DECIDED BY A JUDGE.

       (ECF No. 11, if2).




1
 Fed.R.Civ.P. 12(t) states that the court may strike an insufficient defense or any redundant,
immaterial, impertinent, or scandalous matter.
                                                 1
        This Court has addressed the requirements for a valid waiver of a right to trial by jury:


       A party may waive its Seventh Amendment right to a jury trial by contract.
       Northwest Airlines, Inc. v. Air Line Pilots Ass'n, Int'l, 373 F.2d 136, 142 (8th
       Cir.1967). However, a party's waiver must be knowing and voluntary. Morris v.
       McFarland Clinic, P.C., No. 4:03-cv-30439, 2004 U.S. Dist. LEXIS 26639
       (S.D.Iowa Jan. 29, 2004). The determination of whether a waiver was knowing
       and voluntary is largely fact-driven. Courts have considered factors such as the
       inconspicuous fine print of the waiver, gross disparity in bargaining power
       between the parties, the sophistication of the parties, and whether the contract was
       standard or negotiated. Telum, Inc. v. E.F. Hutton Credit Corp., 859 F.2d 835
       (10th Cir.1988) (citing cases considering fine print and bargaining power, and
       upholding waiver based on the sophistication of the parties and the normal print
       size of the waiver); Cooperative Finance Ass'n, Inc., v. Garst, 871 F.Supp. 1168
       (N .D .Iowa 1995) (citing cases considering the parties' ability to negotiate terms,
       the opportunity to review the terms, and whether parties were represented by
       counsel).

Popular Leasing USA, Inc. v. Turner Const. Co., No. 4:05-CV-248 (CEJ), 2005 WL 2874741, at

*1 (E.D. Mo. Oct. 31, 2005).


       G4S claims "there is no gross disparity in bargaining power between Plaintiff and G4S."

(ECF No. 11, iJ7). Knight, however, contends that she "had no bargaining power" and "has no

business sophistication." (ECF No. 14 at 4).


       The Court holds that whether a right to jury trial exists in this matter "must properly await

further discovery and possible dispositive motion practice." Dahhane v. Stanton, No. CIV. 15-

1229 MJD/JJK, 2015 WL 5009642, at *4 (D. Minn. Aug. 24, 2015). The Court believes that

whether Knight's execution of the waiver of the right to jury was knowing and voluntary cannot

be determined at this time and requires additional information. In light of a more fully developed

fact record, the Court will be better able to determine if the parties were sufficiently on equal

footing for Knight to validly waive her right to trial by jury.




                                                  2
       Accordingly,

       IT IS HEREBY ORDERED that on Defendant's Motion to Strike Plaintiffs Jury

Demand (ECF No. 10) and Plaintiffs Motion to Deny Defendant's Motion to Strike Plaintiffs

Jury Demand (ECF No. 13) are DENIED, without prejudice.



Dated this 6th day of September, 2019.




                                          ~a_,,,i.~
                                          RNNrn      L. WHITE
                                            UNITED STATES DISTRICT JUDGE




                                            3
